Case 1:19-cv-01490-ELH Document13 Filed 10/21/19 Page 1of5
c
Case 1:19- rev Gen El He'Do ecuntent 12-1 Filed 10/21/19 Page 1of5
ene ks LEYCAND
BST PRED alt be
OCT 21 PH 625
IN Ne UNITED STAT. S DISTRICT COURT FOR THE
i

CLERUBISTRICT OF MARYLAND
eS DISTRICT RYL

| DEPUTY
UNITED STATES OF Rit

Plaintiff,
Civil No. 19-CV-1490
ve
HOTSPOT TAN, INC.

and

PAUL HUGHES, JR,

Defendants,

me ee ee Ne mee See nee ee See ee Sine” ee”

 

JUDGMENT AND ORDER OF PERMANENT INJUNCTION

Plaintiff, the United States of America, filed suit to obtain a permanent injunction
requiring defendants Hostpot Tan, Inc. (“Hotspot Tan”) and the company’s owner, Pau! Hughes
Jr., tocomply with their legal obligations to withhold, collect, and pay over to the Intemal
Revenue Service the federal employment and unemployment taxes of Hotspot Tan, and to make
all federal tax deposits, including the employer's share of Federal Insurance Contributions Act
taxes, according to law.

Defendants, without admitting or denying the allegations in the complaint {except as to
Jurisdiction), waive the entry of findings of fact and conclusions of law under Federal Rute of
Civil Procedure 52, and stipulate and consent to the entry of the following judgment and
injunction under Federal Rule of Civil Procedure 65 and 26 U.S.C. § 7402(a). Defendants
further waive any right to appeal from the entry of this Judgment and Order of Permanent

Injunction.

] \

§7901753).1
Case 1:19-cv-01490-ELH Document13 Filed 10/21/19 Page 2of5

Case 1:19-cv-01490-ELH Document 12-1 Filed 10/21/19 Page 2of5

The parties agree that the entry of this permanent injunction does not preclude the
Internal Revenue Service (“IRS”) in any way from assessing or collecting taxes, penalties, and
interest against the Defendants, and also does not preclude Defendants from contesting their
liability for such taxes, penalties, and interest.

The parties further agree that the entry of the injunction is appropriate for the
enforcement of the internal revenue laws.

Accordingly, it is hereby ORDERED, ADJUDGED, AND DECREED that:

I, This Court has jurisdiction over this action and each of the Defendants pursuant to
26 U.S.C. §7402(a), as well as 28 U.S.C. §§ 1340 and 1345. |

2. A PERMANENTINJUNCTION IS HEREBY ENTERED against Defendants
from the date of this Order, and it is hereby ORDERED, ADJUDGED, AND DECREED that:

a. Hotspot Tan shall timely file its Employer’s Quarterly Federal Tax Retums (IRS

Form 941) and annual Employer's Federal Unemployment (FUTA) Tax Returns
(IRS Form 940);

b. Hotspot Tan and Paul Hughes, Jr. shall timely make the federal tax deposits of (1)
Form 941 withholding taxes (that is, income and FICA taxes withheld from the
employees’ wages as well as the employer's share of FICA taxes) and (2) Form
940 FUTA taxes, in an appropriate federal depository bank in accordance with the
federal deposit regulations;

c. Hotspot Tan shall file all of its unfiled delinquent Form 941 and Form 940 tax

returns with the IRS within 90 days of the entry of this Order and pay any

balances due on those returns within 90 days of the entry of this Order;

L791 7535.1
Case 1:19-cv-01490-ELH Document13 Filed 10/21/19 Page 3 of 5

Case 1:19-cv-01490-ELH Document 12-1 Filed 10/21/19 Page 3of5

d. Hotspot Tan and Paul Hughes, Jr. are prohibited from assigning any property,
paying other creditors or transferring funds until the required federal tax deposits
have been fully made for taxes that become due for any tax period following the
entry of this Order;

€. Paui Hughes, Jr. or another authorized representative of Hotspot Tan shall sign
and deliver affidavits to the IRS, no Jater than the 20th day of each month, stating
that the requisite deposits of federal taxes as described in paragraph B have been
made in a timely manner. These affidavits are to be delivered to the attention of
Victoria Wright, Revenue Officer, 190 Adm. Cochrane Dr., Suite 170, Annapolis,
MD 21401, or to such other addressee and location designated by the IRS;

f. Paul Hughes Jr. shall promptly notify the IRS if either he or Hotspot Tan has any
responsibility, discretion or control concerning another company’s withholding or
payment of federal employment taxes. This obligation includes, though is not
limited to, an affirmative duty upon Paul Hughes Jr. to notify the IRS ora
designated revenue officer of (1) any new business, whether or not involving
tanning services, that he has acquired, managed, created, or worked for
subsequent to Hotspot Tan and (2) any new business, whether or not involving
tanning services, that he acquires, manages, creates, or works in the next five (5)

- years,

g. The United States shall be permitted to propound post-judgment discovery to

ensure that Hotspot Tan and Paul Hughes, Jr. are in compliance with this Order.

Violations of the terms of this Order may lead the Court to find Hotspot Tan and

179173331
Case 1:19-cv-01490-ELH Document 13 Filed 10/21/19 Page 4of5 oo.

Case 1:19-cv-01490-ELH Document 12-1 Filed 10/21/19 Page 4of5

Paui Hughes, Jr. to be in civil contempt of court, and the United States may seek
any remedies accorded by law for civil contempt.
3. This Court shall retain jurisdiction over this case for the purposes of monitoring

and enforcing the Defendants’ compliance with the Judgmerit and Order of Permanent

Injunction.

4, The parties shall bear their own attomeys’ fees and costs associated with this
action,

5, The United States may provide notice of the entry of this injunction to the

defendants, Hotspot Tan and Paul Hughes, Jr., under Fed. R. Civ. P. 65, by mailing a true and

correct copy thereof to each of them by certified or hee pe mail. eZ of
50 ORDERED.

DATE: Ot. Al _,2019 Enhhen Zz. ett ar

UNITED STATES DISTRICT JUDGE

179175331
Case 1:19-cv-01490-ELH Document13 Filed 10/21/19 Page5of5 on

Case 1:19-cv-01490-ELH Document 12-1 Filed 10/21/19 Page 5 of5

We have seen and agreed to the terms listed in the four pages above:

Witkat tome

NISHANT KUMAR

Tnal Attorney, Tax Division
U.S, Department of Justice
P.O. Box 227

Washington, D.C. 20044
202-514-2986 (v}
202-514-6866 (F)

Nishant. Kumar@usdoj.gov

Attorney for Plaintiff

PAUL W. HUGHES, JR. 7
14225 Day Farm Road
Glenelg, Maryland 21737
963-3237
pwhughes1i87@hotmail.com

WI975334
